Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang (US 20180055323 A1) in view of FOR1 (KR 19990037275 U).
Hwang teaches A cleaner comprising:
a suction flow path (51) configured to receive air from an outside of the cleaner (51 is air inlet of cleaner);
a dust separation unit (170) configured to receive the air through the suction flow path and to separate dust in the air (Hwang Para [0047] “The dust separation unit may include a first cyclone unit 170 that can separate dust, for example, using cyclonic flow. The first body 10 includes the first cyclone unit 170 in this configuration.”);
a fan module (suction motor 20) configured to move the air in the suction flow path (Motor 20 proved suction and air movement); and
a first suction flow path (Annotated Fig. A)  that extends in a first direction on a horizontal cross- section of the suction flow path (See Annotated Fig. B), the horizontal cross-section being orthogonal to a rotation axis of the fan module (See Annotated Fig. B), and 
a second suction flow path (See Annotated Fig. A) that extends in a second direction on the horizontal cross-section (See Annotated Fig. B) and connects the first suction flow path to the dust separation unit (Annotated Fig. A), the second direction and defining an angle (annotated Fig. A) with respect to the first direction (Annotated Figure A and B). 
However, Hwang does not teach a dust sensor configured to measure a concentration of dust in the suction flow path, the second direction defining an obtuse angle with respect to the first direction wherein the suction flow path comprises wherein the dust sensor is disposed in the second suction flow path.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure the two directions of the suction flow paths to intersect at an obtuse angle, as doing so would allow for smoother internal airflow, increasing the efficiency of the cleaner. Additionally, it has been held that where the general condition of a claim are taught in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05 (II)(A). It is also noted that the applicant does not provide criticality in the specification for having this angle be an obtuse angle.
However, FOR1 Does teach a similar configuration (a suction pipe (510)) onto which a dust sensor (400) is disposed onto, the dust sensor (400) configured to measure a concentration of dust in the suction flow path wherein the suction flow path (Sensor 400 is capable of detecting a concentration of dust in the suction flow path) comprises herein the dust sensor is disposed in the second suction flow path (Dust sensor is a part of communication unit 510 which is communicated with hose 300).
	It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the cleaner of Hwang to include a dust sensor in the second suction flow path in order to inform the user that dust is successfully being picked up and removed from the cleaning surface. 

    PNG
    media_image1.png
    666
    781
    media_image1.png
    Greyscale

Annotated Figure A (Hwang Figure 5)

    PNG
    media_image2.png
    568
    678
    media_image2.png
    Greyscale
Annotated Figure B (Hwang Figure 10)
	Regarding Claim 3, Hwang as modified teaches all the limitations of claim 1 and in addition teaches wherein the dust sensor comprises: an emitter configured to emit light (FOR1 420); and a receiver configured to receive the light emitted from the emitter (FOR1 430).
	Regarding Claim 4, Hwang as modified teaches all the limitations of claim 3 and in addition teaches wherein the dust sensor (FOR 1 400) further comprises a substrate (FOR 1 410 supported by 600) that supports at least one of the emitter (FOR1 420) or the receiver (FOR1 430).
	Regarding Claim 5, Hwang as modified teaches all the limitations of claim 3 and in addition teaches wherein the emitter (FOR 1 420) and the receiver (FOR1 430) are disposed in the second suction flow path (See annotated Fig A) and face each other across the second suction flow path (See figure 4 of FOR 1).
	Regarding Claim 6, Hwang as modified teaches all the limitations of claim 5 and further teaches further comprising a suction pipe (FOR1 510) that define the second suction flow path (See annotated Fig A), 10wherein the emitter (FOR1 420) is disposed at a first side of the suction pipe (FOR1 510), and the receiver (FOR1 430) is disposed at a second end of the suction pipe (FOR1 510)  facing the first side (See Fig 6 of FOR1).
	Regarding Claim 10, Hwang as modified teaches all the limitations of claim 1 and further teaches further comprising a sensor cover (FOR1 620) that covers the dust sensor (400).
	Regarding Claim 11, Hwang as modified teaches all the limitation of claim 10 and further teaches further comprising a suction pipe (FOR1 510) that defines the second suction flow path (Annotated Fig A), wherein the sensor cover defines a portion of the suction pipe(See figures 6 and 7 of FOR1).
	Regarding Claim 12, Hwang as modified teaches all the limitations of claim 10 and further teaches wherein the dust sensor (400) comprises:
an emitter (FOR1 420) configured to emit light; and
a receiver (FOR1 430) configured to receive the light emitted from the emitter (FOR1 420), and
wherein the sensor cover comprises:
an accommodation part (FOR1 620 )  that defines an opening (space where FOR1 620 receives portion 420 or 430 in the interior) configured to receive at least one of the emitter or the receiver, and
a window (Protrusion 622 of FOR1 which is a portion of 620) that covers the opening defined at the accommodation part, the window being configured to transmit light (FOR1 “The part 620 is made of a transparent material that can transmit light…”).
	Regarding claim 14, Hwang as modified teaches all the limitations of claim 12 and further teaches wherein the sensor cover (FOR1 620) further includes a cover support (FOR1 621) that is connected to the accommodation part (FOR1 620) and extends outward from the accommodation part (See FOR1 figure 8)
Regarding claim 15, Hwang as modified teaches all the limitations of claim 12 and further teaches further comprising a suction pipe (FOR 1 510) that defines the second suction flow path (Annotated Fig A), wherein the cover support is coupled to the suction pipe (See figure 7 of FOR 1).
Regarding claim 16, Hwang as modified teaches all the limitations of claim 12 and further teaches further comprising a suction pipe (FOR 1 510) that defines the second suction flow path (Annotated Fig A), wherein the cover support is coupled to the suction pipe (See figure 7 of FOR 1).
Regarding claim 17, Hwang as modified teaches all the limitations of claim 12 and further teaches a suction pipe (FOR1 510) that defines the second suction flow path (Annotated Figure A); and
a substrate (FOR1 600 supports substrate 410) that supports at least one of the emitter (FOR1 420) or the receiver(FOR1 430),
wherein the cover support (FOR1 621) comprises a first surface (bottom surface of FOR1 621 seen in figure 7 and 8) that contacts the suction pipe, and a second surface that contacts the substrate (bottom surface of FOR1 621 seen in figure 7 and 8 contacting 410).
	Regarding Claim 18, Hwang as modified teaches all the limitations of claim 12 and further teachers further comprising a suction pipe (FOR1 510) that defines the second suction flow path (See annotated Figure A), the suction pipe defining a sensor hole (FOR1 511) that receives the accommodation part (See Fig 4 of FOR1).
	Regarding Claim 19, Hwang as modified teaches all the limitations of claim 12 and further teachers wherein an extension line of the first suction flow path (See Annotated Figure A) intersects a rotation axis of the fan module (See Annotated Figure A).
	Regarding Claim 20, Hwang as modified teaches all the limitations of claim 12 and further teachers wherein the fan module comprises an impeller (200 of Hwang) and a suction motor (20 of Hwang) configured to rotate the impeller about the rotation axis (Hwang Para [0067] “The suction motor 20 may include a rotary impeller 200. The impeller 200 may be fitted on a shaft 202. The shaft 202 is vertically disposed.”).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hwang (US 20180055323 A1) in view of FOR1 (KR 19990037275 U) as modified in claim 1 and in further view of Crouch (US 20120030898 A1).
Regarding Claim 2, Hwang as modified teaches all the limitations of claim 1 but does not teach further comprising a flap door rotatably disposed in the second suction flow path and configured to open and close the second suction flow path based on an air pressure in the suction flow path, wherein the dust sensor is disposed closer to the first suction flow path than to the flap 20door.
However Crouch does teach further comprising a flap door (66) rotatably disposed in the second suction flow path (66 is disposed at the end of the air inlet) and configured to open and close the second suction flow path based on an air pressure in the suction flow path (Crouch Para [0025] “However, when the suction generator is energized and air entrained with dirt and debris is being drawn into the vacuum cleaner 10, the flap valve 66 is pulled open to allow passage of the air stream from the suction conduit 46 into the dirt collection vessel 26 (see FIG. 4a).”), wherein the dust sensor is disposed closer to the first suction flow path than to the flap 20door.
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify Hwang to include a flap door as taught by crouch in order to prevent undesirable foreign objects from entering the cleaner. It would be further obvious to one of ordinary skill in the art to place the dust sensor closer to the first suction flow path than to the flap door as doing so would prevent undesirable foreign objects from entering the cleaner when the cleaner is not activated, would not affect the operation of the dust sensor or the cleaner, and since it has been held that rearranging parts of an invention involves only routine skill in the art. See MPEP 2144.04(VI)(C).
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang (US 20180055323 A1) in view of FOR1 (KR 19990037275 U) as modified in claim 1 and in further view of Warwag (US Patent No 5141309 A).
	Regarding Claim 7, Hwang as modified teaches all the limitations of claim 3 and further teaches wherein the emitter(FOR1 420) and the receiver (FOR1 (430) are disposed in the second suction flow path (See annotated figure A and FOR1 510)
But does not teach the emitter and receiver facing the same direction and face a same direction.
However, Warwag does teach the emitter (24) and receiver (25) facing the same direction (see Fig 5 of Warwag).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the dust sensor of Hwang as modified and rearrange the parts of the dust sensor to have the emitter and receiver on the same side of the suction pipe, as this requires one less substrate to hold the components and saves space allowing the vacuum to be slightly more compact. 
	Regarding Claim 8, Hwang as modified teaches all the limitations of claim 7 and further teaches further comprising a suction pipe (FOR1 510) that define the second suction flow path (Annotated Fig A), wherein the emitter and the receiver are disposed on one side of the suction pipe and arranged adjacent to each other (See emitter and receiver disposed on suction pipe in figure 7 of FOR 1 and Emitter and receiver adjacent to each other See Fig 5 of Warwag).
	Regarding Claim 9, Hwang as modified teaches all the limitations of claim 3 and further teaches wherein the emitter(FOR1 420) and the receiver (FOR1 430). 
	But does not teach the emitter and receiver on one substrate. 
However, Warwag does teach the emitter (24) and receiver (25) on one substrate (9) (see Fig 5 of Warwag).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the dust sensor of Hwang as modified and rearrange the parts of the dust sensor to have the emitter and receiver on the same side of the suction pipe, as this requires one less substrate to hold the components and saves space allowing the vacuum to be slightly more compact. 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hwang (US 20180055323 A1) in view of FOR1 (KR 19990037275 U) as modified in claim 1 and in further view of Koenig (US 20190267424 A1).
Regarding claim 13, Hwang as modified teaches all the limitations of claim 12 but does not explicitly teach wherein the accommodation part includes an impermeable 15material. 
	However, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the material choice of the accommodation part (620) to be an opaque impermeable material while keeping the window (622) a translucent or transparent material. Koenig states in Para [0003] “[0003] For many optical sensor devices it is required that light can enter the device only through an aperture. Therefore, an opaque coating or a housing is required for the optical sensor device. One possible solution is to coat the housing of an optical sensor device with thick coating layers as walls, for example with a mold compound.” 620 being an opaque material would be an improvement over the art as it would prevent external light from causing noise in the sensors output, and would allow the sensor to be used in a well-lit room. Examiner notes that based on the above reasoning and evidence, it would seem that FOR1 has an error, and that the line “The part 620 is made of a transparent material that can transmit light…” should be “The part 622 is made of a transparent material that can transmit light…”. As there is no stated reason for 620 to be transparent stated in the reference other than “The part 620 is made of a transparent material that can transmit light to allow the light emitted from the light emitting diode 420 to be smoothly transmitted to the light receiving diode 430.” And as best understood by examiner, it would seem that having 620 a fully transparent material would allow for both light from the emitter be lost to external sources of light and cause the receiver to be polluted via external sources of light, while if only part 622 was made of a transparent material, these issues would not be present.
	Further it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to try to have the accommodation part be an impermeable material, as there are a finite number of options to choose from with regards light permeability of the material (Opaque, translucent, transparent), and it would have been obvious to one of ordinary skill in the art to choose an opaque material as doing so merely involved choosing between three options. Courts have recognized that a conclusion of obvious is supported by finding that the claimed subject matter merely involves choosing from a finite number of identified, predictable solutions (Manually or by machine), with a reasonable expectation of success (See MPEP 2143(I)(E)).
Response to Arguments
Applicant's arguments filed 11/22/22 have been fully considered but they are not persuasive. 
Regarding applicants’ arguments starting on page 6, with respect to Hwang not teaching the horizontal cross-section being orthogonal to a rotation axis of the fan module, and a second suction flow path that extends in a second direction on the horizontal cross section, Examiner does not find this persuasive. Examiner identifies a horizontal cross-section orthogonal to a rotation axis of the fan module, (See annotated figure B). Annotated figure B shows another perspective of the first and second direction of the suction flow paths, this time with respect to a horizontal cross section, orthogonal to the rotation axis of the fan module. The claim does not further define the second direction and what direction it must be directed in other than that it forms an obtuse angle with the first direction, which is rendered obvious by Hwang as taught above in the rejection of claim 1. As such this argument is not found persuasive. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Park (US Patent Pub No US 20190376907 A1) teaches a light receiver sensor encased by an opaque material, in order to prevent external light from causing noise in the light sensor.
Lee (US Patent Pub No US 20180317725 A1) teaches a dust sensor capable of detecting the amount of dust in the air flow path.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tyler James McFarland whose telephone number is (571)272-7270. The examiner can normally be reached M-F 7:30AM-5PM (E.S.T), Flex First Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on (571) 270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.J.M./            Examiner, Art Unit 3723     



/JOSEPH J HAIL/            Supervisory Patent Examiner, Art Unit 3723